MEMORANDUM **
Brian David Bohnstehn appeals from the 15-month sentence imposed following his guilty plea to being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We affirm in part and dismiss the appeal in part.
We have jurisdiction to review the district court’s finding of subject matter jurisdiction under 28 U.S.C. § 1291, and uphold the exercise of jurisdiction. See United States v. Mathews, 833 F.2d 161, 164 (9th Cir.1987) (noting that “^jurisdiction arises by operation of law when certain facts alleged in the indictment are proved, whether by guilty plea, by judgment, or by jury verdict”).
To the extent that Bohnstehn raises additional contentions, we lack jurisdiction to hear them in light of the valid waiver of the right to appeal. See United States v. Johnson, 67 F.3d 200, 202-203 (9th Cir. 1995). Even were we to proceed to the merits, these challenges would fail. See United States v. Murillo, 422 F.3d 1152, 1153-54 (9th Cir.2005).
AFFIRMED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.